         Case 1:18-cv-01939-RDM Document 31 Filed 06/15/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 PROPERTY OF THE PEOPLE, INC., and                   )
 RYAN NOAH SHAPIRO,                                  )
                                                     )
                Plaintiffs,                          )
                                                     )
        v.                                           )          Case No. 18-1939 (RDM)
                                                     )
 DEPARTMENT OF STATE,                                )
                                                     )
                Defendant                            )
                                                     )

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiffs, Ryan Noah Shapiro and Property of the People, Inc., and Defendant, the U.S.

Department of State, hereby stipulate to dismissal of this action with prejudice pursuant to Rule

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.


Dated: June 15, 2021                                 Respectfully submitted,

/s/ Jeffrey Light                                    BRIAN M. BOYNTON
JEFFREY LIGHT                                        Acting Assistant Attorney General
D.C. Bar #485360
Law Office of Jeffrey L. Light                       MARCIA BERMAN
1712 Eye St., NW                                     Assistant Branch Director
Suite 915                                            Federal Programs Branch
Washington, DC 20006
(202) 277-6213                                        /s/ Joseph J. DeMott
jeffrey@lawofficeofjeffreylight.com                  JOSEPH J. DEMOTT
                                                     Trial Attorney (Va. Bar No. 93981)
Attorney for Plaintiffs                              United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street, N.W.
                                                     Washington, D.C. 20530
                                                     Tel: (202) 514-3367
                                                     Fax: (202) 616-8470
                                                     Email: joseph.demott@usdoj.gov

                                                     Counsel for Defendant



                                                1
